DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-5, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation,  “when an abnormality occurs in any of the avionics devices, cause another one of the avionics devices to control the control target which has been controlled by the any of the avionics devices” renders it indefinite, since it is not clear,  which avionics devices it is referring to, is it referring to both nonfunctional avionics devices and functional avionics devices ? or is it referring to only nonfunctional avionics devices?  Appropriate clarification is required.
The Claims 2-4   are dependent upon the independent claim 1  are also rejected under 112 second paragraph by the fact that they are dependent upon the rejected claim 1.

Claim Rejections - 35 USC § 103
5.	he following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bacon et al. (USP 2003/0127569) in view of Hirvonen (USP 2007/0164166). 	As  Per Claim 1 , Bacon et al. ( Bacon) teaches, an aircraft ( Aircraft in Fig.1)  comprising: a plurality of control targets each comprising a power line communication unit configured to perform communication via a power line;([0004-0006]), [0008-0009], [0013], Figs.1-3).
However, Bacon does not explicitly teaches, avionics devices respectively connected with the control targets via exclusive-use signal lines, the avionics devices being configured to control the control targets via the signal lines, the avionics devices each comprising a power line communication unit configured to perform communication via the power line; and a control switch unit configured to, when an abnormality occurs in any of the avionics devices, cause another one of the avionics devices to control the control target which has been controlled by the any of the avionics devices, via the power line.
In  a related field of Art, Hirvonen teaches, avionics devices ( primary controller 20, Fig.1) respectively connected with the control targets, the avionics devices being configured to control the control targets, the avionics devices each comprising a power line communication unit configured to perform communication via the power line; ( See  primary controller being connected with the actuators through wire, Figs., 1A, 1B, 3, 4)and a control switch unit configured (vai backup controller 40) to, when an abnormality occurs in any of the avionics devices ( via failure being detected, “if the active actuator experiences a failure”, [0020], [0031]), cause another one of the avionics devices to control the control target which has been controlled by the any of the avionics devices, via the power line, ( via backup controller being configured with smart actuator 30, and controlling the operation via 44, 50 and 54, See Figs. 1-5) (Abstract,  [ 0017], [0019]-0021], [0026-0039]) , also see [0008-0009]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bacon  and Hirvonen  before him  before the effective filing date of the claimed invention  to modify the systems of Bacon, to include the   teachings ( the distributed flight control system)  of Hirvonen and configure with the system of Bacon  to acquire backup controller, connecting it only to actuators that provide the Minimum Acceptance Control  (MAC) for the aircraft and controlling the  operation  of the aircraft when there is a failure  being detected in the system operation.  Motivation to combine the two teachings is, providing Minimum Acceptance Control  (MAC) for the aircraft (i.e., an added safety feature to enhance safety of the passengers and the aircraft).
However, Bacon in view of Hirvonen does not explicitly teach, avionics devices being connected with the control targets via exclusive-use signal lines, and controlling   the control targets via the signal lines.
However,  avionics devices  connecting control targets via exclusive-use signal lines, and controlling   the control targets via the signal lines, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 2, Bacon as modified by Hirvonen teaches the limitation of Claim 1. However, Bacon  in view of Hirvonen teaches, wherein the other one of the avionics devices is not connected with the control target which has been controlled by the any of the avionics devices, via the signal line , ( Hirvonen:  the Backup controller 40, “the backup control system may be configured as a totally independent backup control system, isolated from other systems in the aircraft. In this manner, the backup control system may be shielded from generic faults or failures in other aircraft system propagating to the backup control system, maximizing the availability of the backup control system when needed.”, [0032]).

As per Claim 3, Bacon as modified by Hirvonen teaches the limitation of Claim 1. However, Bacon  in view of Hirvonen teaches, wherein the other one of the avionics devices has controlled one of the control 19targets different from the control target which has been connected with the any of the avionics devices since before the detection of the abnormality. ( Hirvonen:  the Backup controller 40, “the backup control system may be configured as a totally independent backup control system, isolated from other systems in the aircraft. In this manner, the backup control system may be shielded from generic faults or failures in other aircraft system propagating to the backup control system, maximizing the availability of the backup control system when needed.”, [0032]).

As per Claim 4, Bacon as modified by Hirvonen teaches the limitation of Claim 2. However, Bacon  in view of Hirvonen teaches, wherein the other one of the avionics devices has controlled one of the control targets different from the control target which has been connected with the any of the avionics devices since before the detection of the abnormality.  ( Hirvonen:  the Backup controller 40, “the backup control system may be configured as a totally independent backup control system, isolated from other systems in the aircraft. In this manner, the backup control system may be shielded from generic faults or failures in other aircraft system propagating to the backup control system, maximizing the availability of the backup control system when needed.”, [0032]).


Claim 5 is being rejected using the same rationale as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663